Supreme Court, New York County (Edward H. Lehner, J.), entered on or about November 15, 1988, granting defendant’s motion, pursuant to CPLR 4404 (a), for judgment notwithstanding the jury verdict in favor of plaintiffs, is affirmed without costs.
Plaintiff Rose Chavis sustained injuries when the hopper of an incinerator chute came out of the wall, as she was disposing of garbage, and struck her. Plaintiffs conceded the absence of actual notice and relied upon the testimony of a neighbor that the hopper had become dislodged on one side, but never fell out completely, 6 or 12 times in the year prior to plaintiff’s accident as a basis for finding constructive notice.
Such evidence was insufficient as a matter of law to constitute constructive notice. The defect must be visible and apparent, and it must exist for a sufficient length of time prior to the accident to permit defendant’s employees to discover and remedy it (Gordon v American Museum of Natural History, 67 *278NY2d 836, 837). The evidence relied upon by plaintiffs established the sporadic occurrence of a defect different from that which caused plaintiffs injuries. The court below correctly observed that evidence of such a distinct condition occurring so infrequently was an insufficient basis for presenting the issue of constructive notice to the jury. Concur—Murphy, P. J., Sullivan, Ross and Smith, JJ.